DETAILED ACTION
Disposition of Claims
Claims 1-2, 4-6, 12-15, and 17-27 were pending.  Claims 2-3, 7-11, and 16 are cancelled.  New claim 28 is acknowledged and entered.  Amendments to claims 1, 4-6, 12-15, and 17-26 are acknowledged and entered.  Claims 1, 4-6, 12-15, and 17-28 will be examined on their merits.  

Examiner’s Note
All paragraph numbers (¶) throughout this office action, unless otherwise noted, are from the US PGPub of this application US2020/0071679A1, Published 03/05/2020.
Applicant is encouraged to utilize the new web-based Automated Interview Request (AIR) tool for submitting interview requests; more information can be found at https://www.uspto.gov/patent/laws-and-regulations/interview-practice.

Optional Authorization to Initiate Electronic Communications
The Applicant’s representative may wish to consider supplying a written authorization in response to this Office action to correspond with the Examiner via electronic mail (e-mail).  This authorization is optional on the part of the Applicant’s representative, but it should be noted that the Examiner may not initiate nor respond to communications via electronic mail unless and until Applicant’s representative authorizes such communications in writing within the official record of the patent application. A sample authorization is available at MPEP § 502.03, part II.  If Applicant’s representative chooses to provide this authorization, please ensure to include a valid e-mail address along with said authorization.

Response to Arguments
Applicant's arguments filed 09/08/2022 regarding the previous Office action dated 06/09/2022 have been fully considered.  If they have been found to be persuasive, the objection/rejection has been withdrawn below.  Likewise, if a rejection/objection has not been recited, said rejection/objection has been withdrawn.  If the arguments have not been found to be persuasive, or if there are arguments presented over art that has been utilized in withdrawn rejections but utilized in new rejections, the arguments will be addressed fully with the objection/rejection below.

Priority
Since the priority applications are not in English, and a translation has now been provided of said documents, the earliest effective filing date of this application is that of the foreign priority documents, which is 03/09/2017.


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/08/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Claim Objections
(Objection withdrawn.)  The objection to Claims 1-2, 4-6, 12-15, and 17-27 for grammatical issues is withdrawn in light of the amendments to the claims. 
(Objection withdrawn.)  The objection to Claim 1 is withdrawn in light of the amendments to the claim.  


Claim Rejections - 35 USC § 101
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
(Rejection withdrawn.)  The rejection of Claim 12 is withdrawn in light of the amendments to the claim. 



Claim Rejections - 35 USC § 112(b); Second Paragraph
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
(Rejection withdrawn.)  The rejection of Claim 4 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph is withdrawn in light of the amendments to the claim.

(Rejection maintained and extended – necessitated by amendment.)  Claims 5 and 24 remain rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 is drawn to “The recombinant HSV virus according to claim 1, wherein the recombinant HSV further comprises a fifth exogenous nucleotide sequence.”  The antecedence for the “fifth exogenous nucleotide sequence” is unclear, as claim 1 does not require any exogenous nucleotide sequences to be present.  It is suggested the claim be amended to read upon the following, and will be interpreted this way for purposes of prior art:
“5. The recombinant HSV virus according to claim 1, wherein the recombinant HSV comprises anywhere from 1-5 exogenous nucleotide sequences.”
Claim 24 is rejected for similar reasons.
For at least these reasons, claims 5 and 24 are rejected on the grounds of being indefinite.
Response to Arguments
Applicant's arguments filed 09/08/2022 have been fully considered but they are not persuasive.
Applicant argues that in light of the addition of claim 28 and amending claims 5 and 24 to depend from claim 28, that the antecedence is now clear.  The Office disagrees.  Claim 28 still allows under one reasonable interpretation for the first and/or second copy of ICP0 to comprise either a loss-of-function mutation (which could be equivalent to a truncation of the ORF, or a substitution of a key amino acid, etc.) or have the ORF completely deleted, and the claim allows for the first and/or second copy of ICP34.5 to comprise either a loss-of-function mutation or complete ORF deletion.  As the options are claimed in the alternative (e.g. “loss-of-function mutation, deletion, or substitution with an exogenous nucleotide sequence”) one reasonable interpretation is that the HSV has simply had all four of the ORFs removed and not replaced with any exogenous sequence.  If the interpretation of claim 28 is that the exogenous sequence itself is the one performing the “loss-of-function mutation, deletion, or substitution”, the claim should be amended to clearly recite this.  One suggestion for how to amend the claims has already been presented supra.  Another suggestion is to amend claim 5 and 28 along the lines of:
“The recombinant HSV according to claim 1 or 28, wherein the recombinant HSV further comprises an additional exogenous nucleotide sequence.”
As claim 28 does not appear to further limit the claim upon which it depends (see 35 USC 112d rejection infra) and it is unclear that the HSV already comprises four exogenous genes, the claims remain rejected on the grounds of being indefinite.  


(Rejection withdrawn.)  The rejection of Claim 12 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is withdrawn in light of the amendments to the claim.

(Rejection withdrawn.)  The rejection of Claim 13 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is withdrawn in light of the amendments to the claim.

(Rejection withdrawn.)  The rejection of Claim 14-15 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is withdrawn in light of the amendments to the claims.

(Rejection maintained and extended – necessitated by amendment.)  Claim 17 remains rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 17 is drawn to “…(3) a first copy of the ICPO gene comprises a first loss-of-function mutation, a second copy of the ICPO gene comprises a second loss-of-function mutation; a first copy of the ICP34.5 gene is substituted with a third exogenous nucleotide sequence, and a second copy of the ICP34.5 gene is substituted with a fourth exogenous nucleotide sequence.”  The antecedence for the “third/fourth exogenous nucleotide sequence” is unclear, as neither claim 1 or 28 requires any exogenous nucleotide sequences to be present (the recitation in claim 2 of the exogenous sequence is optional).  How the claim is being interpreted for the purpose of prior art is provided herein, but the claim must be amended for further clarification.
For at least these reasons, claim 17 is rejected on the grounds of being indefinite.
Response to Arguments
Applicant's arguments filed 09/08/2022 have been fully considered but they are not persuasive.
Applicant argues that in light of the addition of claim 28 and amending claims 5 and 24 to depend from claim 28, that the antecedence is now clear.  For the reasons set forth supra, the Office maintains the antecedence is not clear, and that from at least one reasonable interpretation of the claim, the presence of exogenous genes in the HSV of claim 28 is not required, so the recitation of “third” and “fourth” is unclear.  It is suggested that claim 28 be amended to require that each mutation to each copy of ICP0 and ICP34.5 occurs with the replacement of said ORFs with an exogenous sequence.

(Rejection withdrawn.)  The rejection of Claim 21 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is withdrawn in light of the amendments to the claim.

(Rejection withdrawn.)  The rejection of Claims 21-22 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is withdrawn in light of the amendments to the claim.


(Rejection withdrawn.)  The rejection of Claims 21-22 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is withdrawn in light of applicant’s arguments.


Claim Rejections - 35 USC § 112(d); Fourth Paragraph
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

(New rejection – necessitated by amendment.)  Claim 28 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 28 depends upon claim 1.  Claim 1 provides that the first and/or second copy of ICP0 to comprise either a loss-of-function mutation (which could be equivalent to a truncation of the ORF, or a substitution of a key amino acid, etc.) or have the ORF completely deleted, or to be substituted with an exogenous nucleotide sequence, and the claim allows for the first and/or second copy of ICP34.5 to comprise either a loss-of-function mutation, complete ORF deletion, or a substitution with an exogenous nucleotide sequence.  One reasonable interpretation of claim 28 is that it also provides the same options, as the HSV genome only has two copies of ICP34.5 open reading frames (ORFs) and two copies of the ICP0 ORFs.  As claim 28 lists a Markush grouping of options as to how these ORFs are functionally deleted, it does nothing to further limit claim 1.  One suggestion is to amend claim 28 to require that the four ORFs are all replaced with an exogenous nucleotide sequence.  This would also provide proper antecedence for claims 5 and 28, as rejected supra.  For the purpose of art, claim 28 will be interpreted as reading upon the following:
“28. The recombinant HSV according to Claim 1, wherein in the genome of the recombinant HSV, both copies of the ICP0 gene are replaced with an exogenous nucleotide sequence, and wherein both copies of the ICP34.5 gene are replaced with an exogenous nucleotide sequence, resulting in four total exogenous nucleotide sequences present in said recombinant HSV genome.”
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  
Claim 1 is drawn to a recombinant Herpes Simplex virus (HSV), which does not express a functional ICP0 protein and ICP34.5 protein; but is capable of expressing a functional UL43 protein, a functional UL41 protein, a functional UL48 protein, or any combination thereof, and wherein the genome of the recombinant HSV comprises the following modifications: two copies of the ICPO gene each independently comprising a loss-of-function mutation or which is deleted or substituted with an exogenous nucleotide sequence; and two copies of the ICP34.5 gene each independently comprising a loss-of-function mutation or which is deleted or substituted with an exogenous nucleotide sequence.
Further limitations on the recombinant HSV according to Claim 1 are wherein the genome of the recombinant HSV comprises: 
1)  a UL43 gene capable of expressing a functional UL43 protein, 
2)  a UL41 gene capable of expressing a functional UL41 protein, 
3)  a UL48 gene, capable of expressing a functional UL48 protein, or
4) any combination of 1-3 (claim 4); wherein the recombinant HSV comprises anywhere from 1-5 exogenous nucleotide sequences (claim 5); a viral vector, comprising the genome of the recombinant HSV according to claim 1 (claim 6); an isolated host cell, which comprises one of the following:
1)  the recombinant HSV of claim 1, 
2)  the genome of the recombinant HSV of claim 1, or 
3)  a viral vector comprising the genome of the recombinant HSV according to claim 1 (claim 12), wherein the exogenous nucleotide sequence encodes a foreign protein selected from the group consisting of fluorescent protein, immunomodulatory polypeptide, cytokine, chemokine, antibody, and cytotoxic peptide (claim 24); wherein the isolated cell is a tumor cell selected from the group consisting of lung cancer cell, liver cancer cell, breast cancer cell, osteosarcoma cell, ovarian cancer cell, cervical cancer cell, prostate cancer cell, glioma cell, melanoma cell, colorectal cancer cell, and pancreatic cancer cell (claim 25);
and a pharmaceutical composition, which comprises one of the following: 1) the recombinant HSV of claim 1, or 2)  a viral vector comprising the genome of the recombinant HSV of claim 1 (claim 14); characterized by any one or more of the following: (1) the pharmaceutical composition is formulated for treating a tumor; (2) the pharmaceutical composition is an injectable solution or a lyophilized powder; (3) the pharmaceutical composition comprises a therapeutically effective amount of the recombinant HSV or the genome of the recombinant HSV or the viral vector; (4) the pharmaceutical composition is a unit dose form; and (5) 10^2-10^9 pfu of the recombinant HSV virus is present per unit dose of the pharmaceutical composition (claim 26); wherein in the genome of the recombinant HSV, both copies of the ICP0 gene are replaced with an exogenous nucleotide sequence, and wherein both copies of the ICP34.5 gene are replaced with an exogenous nucleotide sequence, resulting in four total exogenous nucleotide sequences present in said recombinant HSV genome (claim 28); 
wherein in the genome of the recombinant HSV: (1) both genomic copies of the ICP0 open reading frames (ORFs) each comprise a loss-of-function mutation; both genomic copies of the ICP34.5 open reading frames (ORFs) each comprise a loss-of-function mutation; or (2) both genomic copies of both of the ICP0 and ICP34.5 ORFs each comprise a loss-of-function mutation, wherein said four total ORFs are deleted; or 
(3) both genomic copies of the ICP0 open reading frames (ORFs) each comprise a loss-of-function mutation; the first copy of the ICP34.5 gene is substituted with an exogenous nucleotide sequence, and the second copy of the ICP34.5 gene is substituted with an exogenous nucleotide sequence; or 
(4) the two copies of the ICP0 gene are deleted; both genomic copies of the ICP34.5 open reading frames (ORFs) each comprise a loss-of-function mutation; or 
(5) the two copies of the ICP0 gene are deleted; and the two copies of the ICP34.5 gene are deleted; or 
(6) the two copies of the ICP0 gene are deleted; both copies of the ICP34.5 ORF are substituted with an exogenous nucleotide sequence; or 
(7) both copies of the ICP0 ORF are substituted with an exogenous nucleotide sequence and both copies of the ICP34.5 ORF comprise a loss-of-function mutation; or 
(8) both copies of the ICP0 ORF are substituted with an exogenous nucleotide sequence; and the two copies of ICP34. 5 genes are deleted; or 
(9) both copies of the ICP0 ORF are substituted with an exogenous nucleotide sequence and  both copies of the ICP34.5 ORF are substituted with an exogenous nucleotide sequence (claim 17); wherein a) the loss-of-function mutations are each independently selected from the group consisting of: missense mutation, nonsense mutation, frameshift mutation, base deletion, base substitution, base addition, and any combination thereof, b) the exogenous nucleotide sequences each independently encodes a foreign protein selected from the group consisting of: fluorescent protein, immunomodulatory polypeptide, cytokine, chemokine, antibody, and cytotoxic peptide, or c) a combination of a) and b) (claim 18), the HSV comprises any one or more of the following: (1) the fluorescent protein is selected from the group consisting of green fluorescent protein, red fluorescent protein, blue fluorescent protein, yellow fluorescent protein, or any combination thereof, (2) the immunomodulatory polypeptide is selected from the group consisting of CD40L, OX40L, inducible costimulatory molecule (ICOS), FTL3L, LIGHT, CD137L, CD70, 4-1BB, GITR, CD28, or any combination thereof, (3) the cytokine is selected from the group consisting of interleukin, interferon, tumor necrosis factor, colony stimulating factor, or any combination thereof; (4) the chemokine is selected from the group consisting of CCL2, RANTES, CCL7, CCL9, CCL10, CCL12, CCL15, CCL19, CCL21, CCL20, XCL-1, or any combination thereof, (5) the cytotoxic peptide is selected from the group consisting of thymidine kinase TK (TK/GCV), TRAIL, FasL, or any combination thereof, and (6) the antibody is selected from the group consisting of anti-PD-1 antibody, anti-PD-L1 antibody, anti-TIGIT antibody, anti-BTLA antibody, anti-CTLA-4 antibody, anti-Tim-3 antibody, anti-Lag-3 antibody, anti-CD 137 antibody, anti-0X40 antibody, anti-GITR antibody, anti-CD73 antibody, anti-KIR antibody, anti-ICOS antibody, anti-CSF1R antibody, anti-EGFR antibody, anti-VEGFR antibody, anti-HER2 antibody, anti-PDGFR antibody, or any combination thereof (claim 19); wherein the recombinant HSV has one or more characteristics selected from the group consisting of: (1) one or more non-essential genes are deleted or mutated; (2) an essential gene of the recombinant HSV is not deleted, and does not contain a loss-of-function mutation; (3) except for the two copies of the ICP0 gene and the two copies of the ICP34.5 gene, the genome of the recombinant HSV comprises all other genes of the wild-type HSV, and none of the other genes comprises a loss-of-function mutation; and (4) the genome of the recombinant HSV further comprises a modification in which a native promoter of one or more HSV genes is substituted with a tumor-specific promoter (claim 20), characterized by any one or more of the following: (1) the non-essential gene is selected from the group consisting of UL3 gene, UL4 gene, UL14 gene, UL16 gene, UL21 gene, UL24 gene, UL31 gene, UL32 gene, US3 gene, UL51 gene, UL55 gene, UL56 gene, US2 gene, US12 gene, LAT gene, nucleotide fragment corresponding to SEQ ID NO:23, and any combination thereof;    (2) the non-essential gene comprises a loss-of-function mutation, or is substituted with an exogenous nucleotide sequence; (3) the essential gene comprises ICP27 gene, ICP4 gene, VP5 gene, gL gene, gH gene, gD gene, gK gene, gB gene, gN gene, UL5 gene, UL6 gene, UL8 gene, UL9 gene, UL12 gene, UL25 gene, UL26 gene, UL28 gene, UL29 gene, UL30 gene, UL33 gene, UL36 gene, UL38 gene, UL42 gene, UL48 gene and UL52 gene; and (4) the tumor-specific promoter is a promoter of hTERT (claim 21); wherein the genome of the recombinant HSV further comprises one or more modifications selected from the group consisting of: (1) substitution of a native promoter of the VP5 gene with a tumor- specific promoter; (2) substitution of a native promoter of the ICP27 gene with a tumor- specific promoter; (3) substitution of a native promoter of the ICP4 gene with a tumor- specific promoter; and (4) deletion or mutation of one or more of the UL55 gene, the US2 gene, the LAT gene, and the nucleotide fragment corresponding to SEQ ID NO:23 (claim 22); wherein the recombinant HSV is a recombinant HSV-1, a recombinant HSV-2, or an HSV-1/HSV-2 chimera; or the recombinant HSV is derived from a HSV-1 strain KOS (claim 23).

Claim 13 is drawn to a method of obtaining the recombinant HSV according to claim 1, comprising: (1) cultivating a host cell, which is infected with the recombinant HSV, or comprises a genome of the recombinant HSV, or is transfected with a viral vector comprising a genome of the recombinant HSV; (2) collecting and lysing the host cell after the host cell shows signs of infection, to obtain a lysate of the host cell; and (3) recovering the recombinant HSV from the lysate.
Claim 15 is drawn to a method of treating a tumor, which comprises administering to a subject in need thereof a therapeutically effective amount of one or more of the following:  (1) the recombinant HSV according to claim 1, (2) a viral vector comprising the genome of the recombinant HSV according to claim 1, and (3) a pharmaceutical composition comprising the recombinant HSV of (1) or the viral vector of (2); characterized by any one or more of the following: (1) the tumor is selected from the group consisting of lung cancer, liver cancer, breast cancer, osteosarcoma, ovarian cancer, prostate cancer, glioma, melanoma, colorectal cancer, and pancreatic cancer; (2) the subject is a mammal; and (3) the subject is a human (claim 27).


Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
(Rejection maintained in part and extended – necessitated by amendment.)  Claim(s) 1-2, 4-6, 12-15, and 17-27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Conner (US20090176203A1; Pub. 07/09/2009; hereafter “Conner”.)  Note the rejection of claim 2 is withdrawn in light of the cancellation of said claim and is extended to include new claim 28.
The Prior Art
Conner teaches the generation of HSV mutants which lack functional ICP34.5 proteins (e.g HSV-1 strain 17+ mutant 1716 lacks a functional ICP34.5 gene resulting in greatly reduced lethality in mice but replicates as wild-type virus in actively dividing tissue culture cells (¶[0013]) and that recombination into the ICP34.5 ORFs with therapeutic agents has aided in the ability of these viruses to act as oncolytic therapeutic agents (¶[0014]).  Conner teaches the generation of HSV recombinant mutants to be used as viral vectors through the use of attR/attL sequences that flank the gene one would like to delete or disrupt, allowing for site-specific recombination and insertion of exogenous genes into these disrupted genomic sites (¶[0014-0020][0033-0035][0110][0120]).  HSV site specific recombination sequences are engineered into the HSV genome so as to disrupt and/or flank DNA sequence that includes part, or all, of the mRNA encoding, or protein coding, sequence of any selected HSV gene (in one or both copies of the gene as appropriate), such as removal of both copies of ICP0 to generate a replication defective HSV (¶[0113]; instant claims 1, 5-6, 17, 20-22, 28).  Conner does not teach the disruption of UL43, UL41, or UL48 within the HSV genome, so it is assumed the recombinants of Conner express these proteins (instant claim 4).  Conner teaches the generation of these therapeutic, recombinant HSV vectors in BHK cells (¶[0139]) and that the ICP-deleted HSV can only replicate in actively dividing cells, such as cancer cells, including metastatic melanoma and squamous cell carcinoma (¶[0013]{0090-0092]; instant claim 12).  Conner teaches after the incubation in a cell-free system to stimulate recombination, the HSV is then transfected into cells, allowed to incubate, then lysed and the HSV was collected (¶[0136-0139]; instant claim 13).  Conner teaches the HSV for use in the present invention may be formulated as pharmaceutical compositions for clinical use and may comprise a pharmaceutically acceptable carrier, diluent or adjuvant (¶[0092]; instant claim 14).  Conner teaches the HSV may be used in effective amounts in methods to treat cancerous conditions, neoplasms, or tumors (¶[0090-0097]; instant claim 15), wherein the cancers may be of the colon, pancreas, lung, breast, uterus, stomach, kidney, testis, central nervous system (including the brain), peripheral nervous system, skin, blood or lymph (¶[0091]; instant claims 25-27.)  Conner teaches the composition may be formulated for topical, parenteral, systemic, intravenous, intra-arterial, intramuscular, intrathecal, intraocular, intratumoral, subcutaneous, oral or transdermal routes of administration which may include injection. Injectable formulations may comprise the selected compound in a sterile or isotonic medium (¶[0092]; instant claim 26).  
Conner teaches the HSV may be engineered to express exogenous proteins (¶[0044]) such as green fluorescent protein (GFP) in the replaced ORF of the HSV (¶[0015][0067-0069][0120]; instant claims 18-19, 24).  Conner teaches the heterologous therapeutic proteins expressed by the HSV (¶[0014]) may include insulin (as insulin, preproinsulin or proinsulin) Factor VIII, Nitroreductase, and Noradrenaline Transporters (¶[0071]) or Granulocyte Macrophage Colony Stimulating Factor (GM-CSF)(¶[0003]; instant claims 18-19, 24.)  Conner teaches the HSV may be mutants of any strain of HSV-1 or HSV-2, preferably HSV-1, with referred strains include strain 17, and strain F, most preferably HSV-1 strain 17 (¶[0073]; instant claim 23).  
For at least these reasons, Conner teaches every aspect of instant claims 1, 4-6, 12-15, and 17-28, and anticipates the invention encompassed by said claims.
Response to Arguments
Applicant's arguments filed 09/08/2022 have been fully considered but they are not persuasive.
Applicant argues that Conner teaches how to generate HSV mutants, and utilizes the double ICP34.5 mutant HSV 1716, solely as an example of a “base” sequence with which to start.  Applicant argues that Conner generates mutants from HSV 1716 but never actually reduces to practice a double ICP0 mutant version of HSV 1716, and therefore does not anticipate the instant claims.  The Office disagrees.
Conner provides a generic disclosure as to how to efficiently generate HSV mutant genomes.  Conner provides each and every element that one of skill in the art could at once envisage from the disclosure of Conner to arrive at the mutant viruses as instantly claimed as per MPEP §2131.02 III.  Conner teaches a method of generating mutant herpes simplex viruses (HSV) by providing a nucleic acid vector and to utilize flanking sequences to generate a mutant HSV which comprises exogenous nucleic acid sequences inserted into the HSV genome (see abstract, ).  Conner teaches HSV strain 1716 was generated and has inactivating mutations in both copies of the ICP34.5 gene (¶[0008]) and that the 1716 strain is a “first generation” oncolytic virus but that most tumors exhibit individual characteristics that would require alteration of said first generation viruses to be effective therapeutics (¶[0009]).  Conner teaches insertion of additional exogenous genes into 1716 such as enzymes for prodrug activation would augment the oncolytic activity of 1716 (¶[0014]).  The lambda phage site-specific recombination system described by Conner allows the user to exchange DNA sequences flanked by attL and attR sequences (¶[0016-0017]).  Conner notes the HSV according to the system would preferably be null mutants in which site-specific recombination results in disruption of a gene of interest in one or each copy, preferably by insertion of a nucleic acid so that the native gene is not capable of being expressed (¶[0033]).  Conner teaches that the preferred HSV mutant would have disruption of both copies of the ICP34.5 protein (¶[0108-0112]) and that other preferred embodiments would include disruption of one or both copies of HSV ORFs including ICP0, thymidine kinase, ribonucleotide reductase, ICP4, and ICP27 (¶[0113]).  Conner therefore provides each and every element as required by instant claim 1 in that he teaches the use of HSV 1716 which already comprises deletions in both copies of ICP34.5 and teaches that any further HSV mutant would still have both copies of ICP34.5 deleted, and out of the approximately 80 known HSV ORFs, list only 5 additional ORFs which may be deleted, one of which is ICP0.  Therefore, Conner teaches each and every element of the instant invention as claimed and provides for a limited number of alternative embodiments, allowing one of skill in the art reading the teachings of Conner to at once envisage a limited number of HSV mutants, including an HSV 1716 strain that would lack one or both copies of ICP0.  A reference disclosure can anticipate a claim even if the reference does not describe "the limitations arranged or combined as in the claim, if a person of skill in the art, reading the reference, would ‘at once envisage’ the claimed arrangement or combination." Kennametal, Inc. v. Ingersoll Cutting Tool Co., 780 F.3d 1376, 1381, 114 USPQ2d 1250, 1254 (Fed. Cir. 2015) (quoting In re Petering, 301 F.2d 676, 681(CCPA 1962)). The express contemplation of Conner to delete one or both copies of ICP0 provides sufficient evidence that a reasonable skilled artisan would at once envisage an HSV 1716 mutant which additionally lacked one or both copies of ICP0.  When a claimed compound is not specifically named in a reference, but instead it is necessary to select portions of teachings within the reference and combine them, e.g., select various substituents from a list of alternatives given for placement at specific sites on a generic chemical formula to arrive at a specific composition, anticipation can only be found if the classes of substituents are sufficiently limited or well delineated. Ex parte A, 17 USPQ2d 1716 (Bd. Pat. App. & Inter. 1990).  As Conner teaches only five additional ORFs to be deleted in addition to ICP34.5, out of a total of 80 potential ORFs, the Office contends this is a reasonably limited group of ORFs to choose from.  Therefore, this argument is not persuasive.  
Applicant argues that Conner does not focus on developing new HSV with higher oncolytic ability or improved safety, and does not focus on further modifications to HSV 1716.  The Office disagrees.  Conner specifically develops a system to show that their generated ICP34.5 double mutant is phenotypically identical to that of HSV 1716 (Examples 1-2) and specifically teaches that the ICP34.5 double mutant is a “first generation” vector that would ultimately be further modified to generate “second generation” vectors for improved tumor killing (¶[0161]).  The argument that Conner simply teaches a new HSV mutation method instead of teaching new HSV mutants is not true.  Conner reduces to practice a new HSV mutant using their new lambda phage recombination method, and teaches that a double ICP34.5 mutant HSV is the “base” or “first generation” mutant for oncolytic therapeutics and that further mutations, such as in both copies of ICP0, are warranted and envisioned.  Again, as Conner provides specific teachings that the HSV would be a double mutant of ICP34.5 and would comprise further mutated HSV ORFs in only a limited number of identified ORFs, including ICP0, this line of argument is not convincing.  
Further, applicant argues surprising and unexpected improved characteristics of the claimed double ICP34.5/ICP0 mutants.  Such an argument is not persuasive with respect to an anticipation rejection, and is only appropriate in an obviousness rejection.
Finally, applicant argues that in the experiments, the HSV double mutant of the instant claims is administered via intracranial injection, wherein such administration requires a higher degree of safety due to the route of delivery.  The method of instant claim 15 does not claim intracranial delivery, nor does dependent claim 27.  In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., intracranial delivery) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Genus, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
For at least these reasons, Applicant’s arguments are not persuasive, and the Office maintains that the instant claims as presently drafted are not novel over the disclosure of Conner.


Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL B GILL whose telephone number is (571)272-3129.  The examiner can normally be reached on M to F 8:00 AM to 5:00 PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JANET ANDRES can be reached on 571-272-0867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RACHEL B GILL/
Primary Examiner, Art Unit 1648